DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on November 1, 2022 was received. Claims 1, 3, 9, 11-12 and 16 were amended. Claims 4-6, 13 and 18-20 were canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued August 17, 2022. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 3-4, 11-12 and 18-19 are withdrawn, because the claims have either been amended or canceled. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien (GB599064A) on claims 9-10 and 12 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Ma (CN87101108A) in view of O’Brien (GB599064A) on claims 1-2, 4, 8, 16-17 and 19 are withdrawn, because the claims have either been amended or canceled. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ma (CN87101108A) in view of O’Brien (GB599064A) as applied to claims 1-2, 4, 8, 16-17 and 19, and further in view of Kanou (US20120103398) on claims 3 and 18 are withdrawn, because the claims have either been amended or canceled. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ma (CN87101108A) in view of O’Brien (GB599064A) as applied to claims 1-2, 4, 8, 16-17 and 19, and further in view of Tseng (US20140339955) on claims 5-7 and 20 are withdrawn, because the claims have either been amended or canceled. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over O’Brien (GB599064A) as applied to claims 9-10 and 12, and further in view of Kanou (US20120103398) is withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over O’Brien (GB599064A) as applied to claims 9-10 and 12, and further in view of Tseng (US20140339955) on claims 13-15 are withdrawn, because the claims have been amended. 

The claim rejections Claims 1-2, 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN87101108A) in view of O’Brien (GB599064A), Tseng (US20140339955), and Weiss (US5126529). 
Regarding claim 1, Ma teaches a method for preparing electrode on ceramic solid device, such as resistors or compactors (electronic device), by thermal spraying with a mask fixture (paragraphs 0001 and 0010) (a masking protection method). Ma teaches to place multiple electron device substrates 11 in a masking fixture (pallet) (paragraphs 0008 and 0010, see figure 2), wherein the masking fixture is a through hole fixture (see figure 2 number 14, paragraph 0008) (inserting an electronic device into a receptacle of a blind hole pallet, the blind hole pallet). It is well settled that changes in size/proportion was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size/proportion of the claimed device was significant (MEPE 2144.04). In this case, it would have obvious to one of ordinary skill in the art to use blind hole instead of the through hole (changes the hole’s length relative to the fixture) for securing the screw as it is well known that the two types of configuration preform the same function of securing the fixture with a reasonable expectation of success. Ma’s mask fixture with the electronic device is considered an assembly. Ma teaches to spray the assembly with metallic material (paragraphs 0004 and 0012).
Ma does not explicitly teach to cover the pallet with a masking paper. However, O’Brien teaches a method of spraying a metal pattern on a substrate to form an electric condenser (page 1 lines 12-20). O’Brien teaches to secure the substrate with a paper frame (page 1, lines 35-65, see figure 5) before the spraying. O’Brien teaches the paper mask is stripped after the spraying (page 1 lines 40-47). O’Brien teaches the masking paper is secured with adhesive (page 1 lines 35-40), thus, the masking paper is considered to coupling with an adhesive film, wherein O’Brien teaches such adhesive prevent the metal being deposited on the substrate which is covered by the mask (page 1, 45-52), thus indicating the adhesive enable accurate placement of the masking paper upon the blind hole pallet. The property of “keeps the masking paper from cracking during removal from the blind hole pallet” of the adhesive is intrinsic, as one of ordinary skill in the art would have expected that the sticky natural of the adhesive to keeps the masking paper form cracking during the removal. In addition, the combination with the plastic film would also be expected to keep the masking paper from cracking (see rejection below regarding the plastic film), thus, the combination of adhesive and plastic film would have been expected to result in the masking paper reduce cracking during removal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further cover the pallet and the substrate with the masking paper as suggested by O’Brien in the method of Ma because O’Brien teaches such paper is secured by an adhesive or sealing material thus to prevent the metal from finding its way beneath the masking frame in finely divided form (page 1 lines 45-52). 
Ma in view of O’Brien does not explicitly teach the electronic device is a metal oxide varistor (MOV) disk. However, Tseng teaches the metal oxide varistor disk and resistor/capacitor (Ma’s electronic device) are functionally equivalent substrate for thermal spraying of electrode pattern (abstract, paragraphs 0019, 0003 and 0023). Both Tseng and Ma teach the metallic material forms an electrode on the substrate (paragraph 0002 of Ma, paragraph 0012 of Tseng) (wherein the metallic material forms an electrode on the MOV disk). Therefore, it would have been obvious to one of ordinary skill in the art to substitute resistor/capacity for MOV as the substrate in the method as disclosed by Ma in view of O’Brien.
Ma in view of O’Brien and Tseng does not explicitly teach the masking paper is coupled with a plastic film. However, Weiss teaches a method of forming three-dimensional object by thermal spraying metal using a mask positioned over a work surface of a substrate (abstract, column 2 lines 50-60). Weiss teaches paper or plastic film can be used as the masking material for the mask (column 5 lines 5-25). The invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention made to combine the two masking materials, paper and plastic film, to use a mask for metal spraying. It is prima facie obvious to combine two material, each of which is taught by the prior art to be useful for the same purpose, in order to form a third material which is to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069, 1072. It would be reasonably expected the plastic film increase a strength of the masking paper as the plastic conventionally has higher strength than the paper and the increased of the thickness from the plastic would also contribute to the increased strength of the paper. 
Regarding claim 2, both Ma and O’Brien teach to cover a free zone of the electronic device. (see Ma’s figure 1, O’Brien’s figure 5).
Regarding claim 7, Tseng teaches arc spraying process and flame spraying process (Ma’s spraying process) are functionally equivalent thermal spraying process to form metallic electrode pattern (abstract, 0093 and 0023). Therefore, it would have been obvious to one of ordinary skill in the art to substitute arc flame spraying process for arc spraying process as the substrate in the method as disclosed by Ma in view of O’Brien
	 Regarding claim 8, Ma teaches the assembly is sprayed with metallic material with flame spraying process (paragraphs 0003 and 0004).
Regarding claim 16, Ma teaches a method for preparing electrode on ceramic solid device, such as resistors or compactors (electronic device), by thermal spraying with a mask fixture (paragraphs 0001 and 0010) (a masking protection method). Ma teaches to place multiple electron device substrates 11 in a masking fixture (pallet) (paragraphs 0008 and 0010, see figure 2), wherein the masking fixture is a through hole fixture (see figure 2 number 14, paragraph 0008) (inserting an electronic device into a receptacle of a blind hole pallet, the blind hole pallet). It is well settled that changes in size/proportion was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size/proportion of the claimed device was significant (MEPE 2144.04). In this case, it would have obvious to one of ordinary skill in the art to use blind hole instead of the through hole (changes the hole’s length relative to the fixture) for securing the screw as it is well known that the two types of configuration preform the same function of securing the fixture with a reasonable expectation of success. Ma’s mask fixture with the electronic device is considered an assembly. Ma teaches to spray the assembly with metallic material (paragraphs 0004 and 0012). Ma teaches there are apertures on both side of the fixture and the metallic material pattern are sprayed on both sides of the substrate (paragraph 0012, see figure 2)
Ma does not explicitly teach to cover the pallet with a masking paper. However, O’Brien teaches a method of spraying a metal pattern on a substrate to form an electric condenser (page 1 lines 12-20). O’Brien teaches to secure the substrate with a paper frame (page 1, lines 35-65, see figure 5) before the spraying. O’Brien teaches the masking papers 22 are formed on both side of the substrate (see figure 5). O’Brien teaches the paper masks are stripped after the spraying (page 1 lines 40-47). O’Brien teaches the masking paper is secured with adhesive (page 1 lines 35-40), thus, the masking paper is considered to coupling with an adhesive film, wherein O’Brien teaches such adhesive prevent the metal being deposited on the substrate which is covered by the mask (page 1, 45-52), thus indicating the adhesive enable accurate placement of the masking paper upon the blind hole pallet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further cover the pallet and the substrate with the masking paper as suggested by O’Brien in the method of Ma because O’Brien teaches such paper is secured by an adhesive or sealing material thus to prevent the metal from finding its way beneath the masking frame in finely divided form (page 1 lines 45-52). 
Ma in view of O’Brien does not explicitly teach the electronic device is a metal oxide varistor (MOV) disk. However, Tseng teaches the metal oxide varistor disk and resistor/capacitor (Ma’s electronic device) are functionally equivalent substrate for thermal spraying of electrode pattern (abstract, paragraphs 0019, 0003 and 0023). Both Tseng and Ma teach the metallic material forms an electrode on the substrate (paragraph 0002 of Ma, paragraph 0012 of Tseng) (wherein the metallic material forms an electrode on the MOV disk). Therefore, it would have been obvious to one of ordinary skill in the art to substitute resistor/capacity for MOV as the substrate in the method as disclosed by Ma in view of O’Brien.
Ma in view of O’Brien and Tseng does not explicitly teach the masking paper is coupled with a plastic film. However, Weiss teaches a method of forming three-dimensional object by thermal spraying metal using a mask positioned over a work surface of a substrate (abstract, column 2 lines 50-60). Weiss teaches paper or metallic foil can be used as the masking material for the mask (column 5 lines 5-25). The invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention made to combine the two masking materials, paper and metallic foil, to use a mask for metal spraying. It is prima facie obvious to combine two material, each of which is taught by the prior art to be useful for the same purpose, in order to form a third material which is to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069, 1072. It would be reasonably expected the metal foil intrinsically prevent cracking of the first masking paper during removal from the through hole pallet as the metal foil is know to have better strength than the paper.  In regards to the limitation of metal foil and the adhesive sandwiching the masking paper, it is obvious to choose from a finite number of identified, predictable solution, with a reasonable expectation of success (MPEP 2143 I E). In this case, there is only two solutions: metal foil and the adhesive sandwiching the masking paper or paper and adhesive sandwiching the metal foil; thus, it would be obvious for one of ordinary skill in the art to choose one of the solutions to try. 
Regarding claim 17, O’Brien teach to cover free zone of the electronic device with the first and second masking papers (O’Brien’s figure 5, number 22).
	 
	 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN87101108A) in view of O’Brien (GB599064A), Tseng (US20140339955), and Weiss (US5126529) as applied to claims 1-2, 7-8 and 16-17 above, and further in view of Hillman (US7838418).  
	Regarding claim 3, Ma in view of O’Brien, Tseng and Weiss teaches all limitations of this claims, except the plastic film is selected from PET, PE or polyimide. . However, Hillman teaches a method selectively applying a metal thermal interface material on a surface by spraying using a mask (abstract, column 3 lines 50-65). Hillman teaches the mask is adhered on a substrate and the mask can be a multilayer structure of PET film with paper (column 7 lines 25-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PET film as the plastic film along with the masking paper as the masking material for metal spraying as suggested by Hillman in the method of Ma in view of O’Brien, Tseng and Weiss, because Hillman teaches PET is a suitable plastic material for the masking material in metallic spraying. 
	 
Claim 9-10, 12 and 14-15 and are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (GB599064A) in view of Tseng (US20140339955) and Weiss (US5126529).
Regarding claim 9, O’Brien a method of spraying a metal pattern on a substrate using masking paper to form an electric condenser (electronic device) (page 1 lines 12-20, 34-40). O’Brien teaches to cover the top surface of the substrate with a first masking paper and cover the bottom surface of the substrate with a second masking paper to form an assembly comprising the substrate, the first masking paper and the second masking paper (page 1 lines 35 to 70, see figure 5). O’Brien teaches to spray the assembly with metallic material (page 1 lines 20-46). O’Brien teaches to remove he masking papers from the substrate after the spraying (page 1 lines 35-50).
O’Brien does not explicitly teach the electronic device is a metal oxide varistor (MOV) disk. However, Tseng teaches the metal oxide varistor disk and electric condenser (capacitor) (O’Brien’s electronic device) are functionally equivalent substrate for thermal spraying of electrode pattern (abstract, paragraphs 0019, 0003 and 0023). Therefore, it would have been obvious to one of ordinary skill in the art to substitute capacity for MOV as the substrate in the method as disclosed by O’Brien. O’Brien teaches the metallic material forms a metallic pattern on the substrate (page 1 lines 35-50). Tseng teaches the metallic material forms an electrode on the MOV (paragraph 0012). 
O’Brien and Tseng do not explicitly teach the masking paper is coupled with a plastic film. However, Weiss teaches a method of forming three-dimensional object by thermal spraying metal using a mask positioned over a work surface of a substrate (abstract, column 2 lines 50-60). Weiss teaches paper or plastic film can be used as the masking material for the mask (column 5 lines 5-25). The invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention made to combine the two masking materials, paper and plastic film, to use a mask for metal spraying. It is prima facie obvious to combine two material, each of which is taught by the prior art to be useful for the same purpose, in order to form a third material which is to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069, 1072. It would be reasonably expected the plastic film increase a strength of the masking paper and facilitates easy removal of the masking paper as the plastic conventionally has higher strength than the paper and the increased of the thickness from the plastic would also contribute to the increased strength and easy removal for the paper. 
Regarding claim 10, O’Brien teach to cover free zone of the electronic device with the first and second masking papers (O’Brien’s figure 5, number 22).
Regarding claim 12, O’Brien teaches the masking paper is secured with adhesive (page 1 lines 35-40), thus, the masking paper is considered to coupling with an adhesive film. O’Brien teaches such adhesive prevent the metal being deposited on the substrate which is covered by the mask (page 1, 45-52), thus indicating the adhesive enable accurate placement of the masking paper upon the blind hole pallet. The property of “keeps the masking paper from cracking during removal from the blind hole pallet” of the adhesive is intrinsic, as one of ordinary skill in the art would have expected that the sticky natural of the adhesive to keeps the masking paper form cracking during the removal. In addition, the combination with the plastic film would also be expected to keep the masking paper from cracking, thus, the combination of adhesive and plastic film would have been expected to result in the masking paper reduce cracking during removal.
Regarding claims 14-15, O’Brien teaches the metallic pattern is formed with spraying but does not specify which type of spraying process (page 1 lines 40-45). However, Tseng teaches a method of spraying metallic pattern on an electronic device, wherein the spraying is arc spraying process and flame spraying process (abstract 0003, 0019, 0093 and 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use arc spraying or flame spraying as suggested by Tseng in the method of O’Brien because Tseng teaches arc spraying and flame spraying are suitable spraying process for applying metallic pattern on an electronic device (paragraph 0093). 
	 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (GB599064A) in view of Tseng (US20140339955), and Weiss (US5126529) as applied to claims 9-10, 12 and 14-15 above, and further in view of Hillman (US7838418).  
	Regarding claim 11, O’Brien, Tseng and Weiss teaches all limitations of this claims, except the plastic film is selected from PET, PE or polyimide. However, Hillman teaches a method selectively applying a metal thermal interface material on a surface by spraying using a mask (abstract, column 3 lines 50-65). Hillman teaches the mask is adhered on a substrate and the mask can be a multilayer structure of PET film with paper (column 7 lines 25-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PET film as the plastic film along with the masking paper as the masking material for metal spraying as suggested by Hillman in the method of O’Brien, Tseng and Weiss, because Hillman teaches PET is a suitable plastic material for the masking material in metallic spraying. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-12 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717